SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

452
CA 12-01887
PRESENT: CENTRA, J.P., FAHEY, CARNI, WHALEN, AND MARTOCHE, JJ.


JAMES HENNING AND CHRISTINE HENNING,
PLAINTIFFS-APPELLANTS,

                      V                                          ORDER

WILLIAM H. KING, JR., ESQ.,
DEFENDANT-RESPONDENT.


FORSYTH, HOWE, O’DWYER, KALB & MURPHY, P.C., ROCHESTER (SANFORD R.
SHAPIRO OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.

HISCOCK & BARCLAY, LLP, ROCHESTER (ROBERT M. SHADDOCK OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (William
P. Polito, J.), entered August 30, 2012. The order, among other
things, granted the motion of defendant seeking to vacate a judgment
entered on June 29, 2012.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court